Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first layer end is uncoupled from the inner surface of the transcowl” (claims 13, 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “The first layer end 630 is uncoupled from the inner surface 126 of the transcowl 118” (para 77) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0297787 (Guillaume) in view of US 2017/0089297 (Boileau) and US 4825644 (Bubello).
Regarding claims 7, 9, 14, Guillaume teaches a thrust reverser system for a gas turbine engine (Fig 1, para 29-30; thrust reverser/inverter), comprising: at least one frame coupled to at least one opening defined in the thrust reverser system, the at least one frame defining an aperture extending in a longitudinal direction between a first frame end and a second frame end (para 11, 33-35; Fig 3a; frame 26 is coupled to an opening in the wall of cowl 6a and defines an aperture for the door 22 which extends between a first frame end on the left and a second frame end on the right); and at least one sealing member coupled to the at least one frame (sealing member 22 coupled to the frame – see Fig 3a-3b, para 34), the at least one sealing member movable between a first, closed position in which the at least one sealing member covers the aperture (see Fig 3a) and a second, open position in which the at least one sealing member is spaced apart from the aperture based on an operating condition of the gas turbine engine (see Fig 3c, 3d; para 42; operating condition of the engine including discharging hot air from engine compartment 8; ground operation), the at least one sealing member includes at least one plug layer, which includes a finger that is received within the aperture in the first, closed position (the sealing member/door 22 is a “plug layer” because it closes/plugs the aperture; it is also construed as a “finger” because it has a finger-like cross section as shown in Fig 3a).
Guillaume further teaches a cowl movable between a first, stowed position and a second, deployed position, the cowl having an outer surface and an opposing inner surface, the cowl defining the at least one opening that extends through the cowl from the outer surface to the inner surface (para 30; cowl 6a is a mobile thrust inverter cowl; it implicitly moves between a closed position and a deployed/thrust reversing position; opening for the frame extends through the cowl from an inner surface to an outer surface – see Fig 3a - from inner surface of 6a, 10 to outer surface of 6a, 10) but fails to teach that the cowl is a transcowl. However, it was well known in the art that thrust inverter/reverser cowls may be translating transcowls, as taught by Boileau (Fig 1, 3, para 40-42; transcowl 10). It would have been obvious to one of ordinary skill in the art at the time of filing to make the movable cowl of Guillaume a transcowl in order to open the passage for thrust reverser flow, as taught by Boileau. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the movable cowl a transcowl, yields predictable results.
Guillaume in view of Boileau only teaches one aperture and one sealing member/plug layer/finger. However, Bubello teaches that a plurality of sealing members and apertures may be placed side by side (Fig 4; two sealing members 50, 52 opening and closing respective apertures). Furthermore, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to make the at least one frame defining a plurality of apertures instead of one aperture, the apertures spaced apart from each other and extending between a first frame end and a second frame end, as providing a plurality of sealing members and apertures in the frame would provide predictable results and would have been obvious in view of Bubello. When this is done, there will be a plurality of sealing members/fingers (22 of Guillaume), each finger received in a respective aperture of the plurality of apertures.
Regarding claim 20, Guillaume in view of Boileau and Bubello further teaches wherein the operating condition of the gas turbine engine is a pressure, and the at least one sealing member is in the first, closed position based on the pressure as greater than atmospheric pressure, and the at least one sealing member is in the second, open position based on the pressure as equal to atmospheric pressure (the claim does not define where/what pressure is being referred to; therefore, any pressure of Guillaume greater than atmospheric in or around the engine during the closed operation meets the limitation, and any pressure equal to atmospheric in or around the engine during the open operation meets the limitation; the pressures are part of/an integral part of the engine operations and therefore operation of the sealing member is “based” on the pressures; furthermore, it has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" (see MPEP 2114 [R-1]); the claim does not define any structure related to the pressure or the operation of the sealing member).

Claim(s) 7, 9-10, 12-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0086927 (Lair) in view of US 2011/0297787 (Guillaume) and US 4825644 (Bubello).
Regarding claims 7, 9-10, 14, 16, Lair teaches a thrust reverser system for a gas turbine engine (Fig 1-3, para 23, 33), comprising: at least one frame coupled to at least one opening defined in the thrust reverser system, the at least one frame defining an aperture which extends in a longitudinal direction between a first frame end and a second frame end (aperture 48; opening in the cowling 42, which is part of the thrust reverser system; the frame will be discussed as part of the combination below; first frame end construed as end on the right side of the aperture and the second frame end is on the left side of the aperture as shown in Fig 3); and at least one sealing member coupled to the at least one frame (sealing member 56), the at least one sealing member movable between a first, closed position in which the at least one sealing member covers the at least one aperture (see Fig 2) and a second, open position in which the at least one sealing member is spaced apart from the aperture based on an operating condition of the gas turbine engine (see Fig 3; para 33; operating condition including takeoff), a transcowl movable between a first, stowed position and a second, deployed position (transcowl 60 stowed in Fig 1; deployed in fig 2), the transcowl having an outer surface and an opposing inner surface, the transcowl defining the at least one opening that extends through the transcowl from the outer surface to the inner surface (outer surface of cowling 42 and inner surface of cowling 42), the at least one sealing member includes at least one plug layer (annotated below), the at least one plug layer includes a finger received within a respective aperture of the plurality of apertures in the first, closed position (Fig 2; the plug layer has a finger-shaped cross section as annotated below), a compliant layer coupled to the at least one plug layer (annotated below), the compliant layer responsive to the operating condition of the gas turbine engine to move the plug layer between the first, closed position and the second, open position (actuator is coupled to the compliant layer to move the sealing member 56, and therefore the compliant layer and the plug layer between the closed and open positions – see para 45-47).
Lair fails to teach at least one frame coupled to the at least one opening. However, Guillaume teaches that a nacelle may comprise a frame that fits into an opening in the nacelle, and a valve (sealing member) connected to and inside of the frame (para 11, 16, 34-35; frame 26). It would have been obvious to one of ordinary skill in the art at the time of filing to add a frame to the nacelle of Lair in order to couple the sealing member to the nacelle, as taught by Guillaume. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, adding a frame to the nacelle, yields predictable results. When the combination of Lair and Guillaume is made, a frame will be coupled to at least one opening in the nacelle and surround the sealing member of Lair and define the at least one aperture. 
Lair in view of Guillaume only teaches one aperture and one sealing member/plug layer/finger in the frame. However, Bubello teaches that a plurality of sealing members and apertures may be placed side by side (Fig 4; two sealing members 50, 52 opening and closing respective apertures). Furthermore, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to make the at least one frame defining a plurality of apertures instead of one aperture, the apertures spaced apart from each other and extending between a first frame end and a second frame end, as providing a plurality of sealing members and apertures in the frame would provide predictable results and would have been obvious in view of Bubello. When this is done, there will be a plurality of sealing members/ fingers, each finger received in a respective aperture of the plurality of apertures.
Regarding claims 12-13, 18-20, Lair in view of Guillaume and Bubello further teaches the compliant layer includes a plurality of compliant fingers that extend from a first layer end to define a second layer end (annotated below; the compliant layer has a finger-shaped cross section as shown in Fig 3; as discussed above, the combination will provide a plurality of fingers), and each compliant finger of the plurality of compliant fingers is coupled to a respective finger of the plurality of fingers of the at least one plug layer and is coupled to the at least one frame near the second frame end (compliant finger is coupled to the plug layer and to the frame as discussed above; annotated below, each compliant finger is coupled to the frame near the second frame end), the first layer end is uncoupled from the inner surface of the transcowl (see Fig 3), and overlaps the inner surface of the transcowl such that the first layer end extends beyond the at least one opening (see annotations below; in the closed position the first layer axially overlaps the end of the downstream nozzle section and extends beyond the opening), wherein the operating condition of the gas turbine engine is a pressure, and the at least one sealing member is in the first, closed position based on the pressure as greater than atmospheric pressure, and the at least one sealing member is in the second, open position based on the pressure as equal to atmospheric pressure (see para 51; pressure force F pushes sealing member outwardly; furthermore, it has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" (see MPEP 2114 [R-1]); the claim does not define any structure related to the pressure or the operation of the sealing member).

    PNG
    media_image1.png
    336
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    648
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Guillaume teaches the at least one frame and the at least one sealing member as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741